                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

DADRAIN BANKS                                                                PLAINTIFF

V.                           CASE NO. 4:19-CV-291-BD

PULASKI COUNTY SHERIFF DEPT., et al.                                     DEFENDANTS


                                        ORDER

      Plaintiff Dadrain Banks, an inmate currently held at the Arkansas State Hospital,

filed this lawsuit without the help of a lawyer under 42 U.S.C. § 1983. (Docket entry #1)

Defendants have moved to dismiss the complaint based on Mr. Banks’s failure to timely

comply with an order compelling him to respond to discovery requests. (#65) Mr. Banks

has not responded to the motion.

      On December 17, 2019, the Court ordered Mr. Banks to sign a medical

information release authorization and to respond to the Defendants’ interrogatories and

requests for production by December 31, 2019. (#64) To date, he has not complied with

the Court’s December 17 Order, and the time allowed for responding has passed. The

Court specifically cautioned Mr. Banks that his claims could be dismissed if he failed to

comply with the Court’s Order. (#64)

      Defendants’ motion to dismiss (#65) is GRANTED. Mr. Banks’s claims are

DISMISSED, without prejudice, based on his failure to comply with the Court’s

December 17, 2019 Order and his failure to prosecute this lawsuit.
IT IS SO ORDERED, this 31st day of January, 2020.


                               ___________________________________
                               UNITED STATES MAGISTRATE JUDGE




                                  2
